Mr. Justice Rector, dissenting. I cannot yield my assent to the opinion expressed by a majority of the Court in this cause. 1st. By the Statute, Gould's Dig., chap. 134, sec. 37, which provides that the Supreme Court, on appeal, or error, shall “ award a new trial, reverse or affirm the decision of the Circuit Court, or give such judgment as such Court ought to have given, as may seem most agreeable to law,” I am of the opinion that the whole case is before this Court for revision, whether one or both parties appeal. Appellate tribunals are not created exclusively for the relief of the complaining litigant or appellant. But as well that the laws of the land may be administered correctly — irrespective of whether the Court below misconstrued them, as to the rights of the appellant, or appellee. The phraseology of the statute seems to confer plenary powers on the Supreme Court — doubtless, that complete justice should be dispensed whensoever by appeal its authority should be invoked, And this, I think, is in consonance with reason and justice, as it is quite as probable, if error is committed at all, that it be found as well against the appellee as the appellant. I cannot perceive a necessity, in order that the former obtain justice, for him to appeal a cause which, by the action of his adversary, is already before a tribunal, directed by law to give such judgment as ought to have been given by the Court from whence it has been removed. Secondly. After an attentive investigation of the case, upon its merits, I am unable to arrive at any other conclusion than that the grossest frauds pervade the entire administration of Ringgold, commencing with the inventory, filed in 1834, and. ■ending with his final settlement in 1845. The several judgments of the County and Probate Courts are those, to be sure, rendered by competent authority, and, except for fraud,.must be held irrevocable, even in a Court of Equity. But it is specifically charged; and established, to my mind, that, 1st. The inventory filed by Ringgold, (intentionally) excluded property then in his possession and belonging to Red-man’s estate. Thirdly. That sundry articles of personalty, enumerated in the inventory, never were accounted for by him, but negligently wasted, or appropriated to his own use. Fourthly. That his accounts rendered for commissions, were deceptive, excessive, unauthorized by law, and were calculated and did deceive the Court of Probate, which allowed them. Hence, fraudulent. Fifthly. That Ringgold’s failure to charge himself with interest on bonds, bills and notes collected, is fraud, and vitiates each and every judgment or settlement obtained by him before the Probate Court. The Court below was then clearly right, it appears to me, in opening the settlements, and ordering an account taken. ' But ,-Committed error in requiring Ringgold to sustain by proof aliunde, the items allowed him on settlement for the support of Mrs. Redman and her children, and for improving the home lot in Batesville; as these were matters purely within the discretion of the Court of Probate, and no where else examinable upon an allegation of fraud.